Case: 18-40254      Document: 00514754781        Page: 1     Date Filed: 12/10/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 18-40254                    December 10, 2018
                                 Conference Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

HOMAR GUERRERO, JR.,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                               No. 5:16-CR-1263-16




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Homar Guerrero, Jr., has moved for



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40254    Document: 00514754781    Page: 2   Date Filed: 12/10/2018


                                No. 18-40254

leave to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Guerrero has
not filed a response. We have reviewed counsel’s brief and the relevant por-
tions of the record. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2